OPINION OF THE COURT
RICHARD A. LAZZARA, Circuit Judge.
THIS COURT has for its consideration the Appellant Williams’ appeal from his Judgment and Sentence for DUI. The Appellant’s attorney has filed an Anders Brief pursuant to Anders v California, 87 S. Ct. 1396 (1967) and has furnished a copy of this brief as well as the record on appeal to the Appellee by Certificate of Service dated March 24, 1989. The Appellee as of the date of the rendition of this opinion as not favored this Court with any brief raising any additional points of reversal on appeal.
The Court has carefully reviewed the record on appeal not only in terms of the only arguable point raised in the Anders Brief which might provide grounds for reversal - sufficiency of the evidence - but also in terms of any errors apparent on the face of the record. State v Causey, 503 So.2d 321 (Fla. 1987). Based on this review it is clear to this Court that the evidence was sufficient to sustain the Appellant’s *76conviction and that the Trial Court did not commit any reversible error in any respect.
Therefore, the Appellant’s conviction be and the same is hereby affirmed and the Clerk of this Court is directed to issue its mandate to the Trial Court as provided by law.
DONE AND ORDERED in Chambers at Tampa, Hillsborough County, Florida, on this the 24th day of April, 1989.